             Case 1:19-cr-00079-LO Document 42 Filed 05/31/19 Page 1 of 1 PageID# 143
AO 458 (Rev. 01/09) Appearance of Counsel


                                     UNITED STATES DISTRICT COURT
                                                          for the
                                                Eastern District
                                             __________  DistrictofofVirginia
                                                                      __________


                      UNITED STATES                             )
                             Plaintiff                          )
                                v.                              )      Case No.    1:19-cr-79
         RENE ALFONSO CHAVEZ CASERES                            )
                            Defendant                           )

                                               APPEARANCE OF COUNSEL

To:       The clerk of court and all parties of record

          I am authorized to practice in this court, and I appear in this case as counsel for:

         the United States                                                                                          .


Date:         05/31/2019                                                                            /s/
                                                                                           Attorney’s signature

                                                                                        David M. Fuhr - USAO
                                                                                      Printed name and bar number


                                                                                       2100 Jamieson Avenue
                                                                                        Alexandria, VA 22314

                                                                                                  Address

                                                                                        david.fuhr@usdoj.gov
                                                                                             E-mail address

                                                                                           (202) 320-6586
                                                                                           Telephone number

                                                                                           (703) 299-3980
                                                                                                 FAX number
